                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:16-cv-00584-MOC
                             (3:12-cr-00097-MOC-DCK-1)


LAVONTE LAMONT HALLMAN,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                       ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on its own motion on the Fourth Circuit Court of

Appeals’ decision in United States v. Ali, No. 15-4433.

       On June 23, 2016, Petitioner filed a Section 2255 Motion to Vacate Sentence. [Doc. 1].

On this Court’s Order, the Government responded to Petitioner’s motion and moved to dismiss it.

[Doc. 4]. Thereafter, on the Government’s motion, the Court placed this matter in abeyance

pending the Fourth Circuit’s decision in Ali.       On September 6, 2019, Petitioner filed a

supplemental memorandum in support of his § 2255 motion. [Doc. 8].

       The Fourth Circuit has now decided Ali. United States v. Ali, No. 15-4433, 2021 WL

1050003 (4th Cir. Mar. 19, 2021). The Court will, therefore, lift the stay in this matter and order

that the Petitioner has 30 days to file his response to the Government’s motion to dismiss.

       IT IS, THEREFORE, ORDERED that the stay is this matter is hereby LIFTED and

Petitioner has thirty (30) days from this Order to respond to the Government’s motion to dismiss.

   Signed: March 30, 2021




         Case 3:16-cv-00584-MOC Document 12 Filed 03/31/21 Page 1 of 1
